Title: 24th.
From: Adams, John Quincy
To: 


       This evening, just after tea, at Chandler 1st’s chamber, we were all called out by the falling of a fellow, from the top to the bottom of the stairs. He was in liquor, and tumbled in such a manner, that his head was on the lower floor, and his feet two or three steps up. When we first went out, the blood was streaming from his head, his eyes appeared fixed, and he was wholly motionless. We all supposed him dead. He soon recovered however so as to speak, and was carried off, about an hour after he fell.
      